Appeal by defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered September 12, 1983, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant did not request a charge that witness Donald Ingram was an accomplice as a matter of law whose testimony needed to be corroborated, and did not take exception to the failure to so charge. He similarly declined to request that the court submit to the jury for their factual determination the question of whether Ingram was an accomplice or to except to the absence of such a charge. Thus, these issues are unpreserved for appellate review (People v Aleschus, 55 NY2d 775; People v Cona, 49 NY2d 26). We have considered such other of defendant’s contentions as have been preserved for our review and find them to be lacking in merit. Thompson, J. P., Bracken, Weinstein and Niehoff, JJ., concur.